Laclede Gas Company 720 Olive Street St. Louis, Missouri 63101 Area Code 314 342-0503 Mary Caola Kullman Chief Governance Officer And Corporate Secretary May 26, 2010 H. Christopher Owings Assistant Director Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 Washington, D.C.20549 Re:Laclede Gas Company, File No. 1-1822 Registration Statement on Form S-3 No. 333-165974 Ladies and Gentlemen: Pursuant to Rule 461(a) under the Securities Act of 1933, Laclede Gas Company hereby requests that the effective date of the above referenced registration statement be accelerated so that it may become effective on May 26, 2010 at 5:00 pm or as soon thereafter as practicable. The Company acknowledges that the disclosure in the filing is the responsibility of Laclede Gas Company.Laclede Gas Company represents to the SEC that should the SEC or staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the SEC from taking any action with respect to the filing; and Laclede Gas Company represents that it will not assert this action as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States.Laclede Gas Company further acknowledges, that the action of the SEC or the staff, acting pursuant to delegated authority, in declaring the filing effective does not relieve Laclede Gas Company from its full responsibility for the adequacy and accuracy of the disclosures in the filing. Sincerely, /s/ Mary C. Kullman MCK:kz
